UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7469


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LOREZE J. WILLIAMS, a/k/a Rez,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:09-cr-00825-CMC-15)


Submitted: February 20, 2020                                 Decided: February 25, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Loreze J. Williams, Appellant Pro Se. Stacey Denise Haynes, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Loreze J. Williams appeals the district court’s order and amended criminal judgment

granting Williams’ motion for a sentence reduction pursuant to Section 404(b) of the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Williams, No. 3:09-cr-00825-CMC-15 (D.S.C. Sept. 9, 2019). We deny

Williams’ motion for the appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2